SUPPLEMENT TO THE CURRENTLY EFFECTIVE SUMMARY PROSPECTUS DWS Unconstrained Income Fund Effective May 1, 2013, the following information replaces the existing disclosure contained under the “AVERAGE ANNUAL TOTAL RETURNS” sub–heading ofthe“PAST PERFORMANCE” section of the fund’s summary prospectus. AVERAGE ANNUAL TOTAL RETURNS (For periods ended 12/31/2012 expressed as a %) After-tax returns (which are shown only for Class A and would be different for other classes) reflect the historical highest individual federal income tax rates, but do not reflect any state or local taxes. Your actual after-tax returns may be different. After-tax returns are not relevant to shares held in an IRA, 401(k) or other tax-advantaged investment plan. Index comparison for Class S shares began on 1/31/2005. Class Inception 1 Year 5 Years 10 Years Class A before tax 6/23/1977 After tax on distributions After tax on distributions and sale of fund shares Class B before tax 5/31/1994 Class C before tax 5/31/1994 Barclays U.S. Universal Index (reflects no deduction for fees, expenses or taxes) Barclays U.S. Aggregate Bond ndex (reflects no deduction for fees, expenses or taxes) Class Inception 1 Year 5 Years Since Inception Class S before tax 2/1/2005 Barclays U.S. Universal Index (reflects no deduction for fees, expenses or taxes) Barclays U.S. Aggregate Bond ndex (reflects no deduction for fees, expenses or taxes) On May 1, 2013, the Barclays U.S. Universal Index replaced the Barclays U.S. Aggregate Bond Index as the fund’s primary benchmark index because the Advisor believes that it more accurately reflects the fund’s investment strategy. The Advisor believes the Barclays U.S. Aggregate Bond Index provides additional comparative performance with abroad-based fixed-income market index. Please Retain This Supplement for Future Reference April 26, 2013 PROSTKR-250
